    Case: 3:19-cv-50164 Document #: 46 Filed: 01/30/20 Page 1 of 2 PageID #:123




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION


MATTHEW HARRISON,                         )
              Plaintiff,                  )
                                          )
      v.                                  )     Case No.      19 cv 50164
                                          )     consolidated with 19 cv 50163
AKMG, LLC and MELISSA HARJUNG             )
aka MELISSA NEUPERT,                      )
                  Defendants.             )
______________________________________________________________________________

AKMG, LLC and MELISSA HARJUNG                           )
aka MELISSA NEUPERT,                                    )
                Third Party-Plaintiffs,                 )
                                                        )
       v.                                               )
                                                        )
MATTHEW HARRISON, JONATHON                              )
PAWLAK and STEVEN SLAGLE,                               )
               Third Party-Defendants.                  )


                                        AGREED ORDER

       This matter coming to be heard upon Plaintiff’s Routine Motion for Voluntary Dismissal

of Complaint, the Plaintiff having represented to the Court that the parties have settled this matter,

and the Court being fully advised in the premises:

       IT IS HEREBY ORDERED:

       1.      The Plaintiff’s Motion for Voluntary Dismissal is granted.

       2.      The Plaintiffs Complaint and the Defendants Third Party Complaint for

Contribution are hereby dismissed with prejudice, with each party to bear its own costs.

       3.      All future court dates in this matter are hereby stricken.




                                               Page 1
    Case: 3:19-cv-50164 Document #: 46 Filed: 01/30/20 Page 2 of 2 PageID #:124




                                               ENTER:


DATE: Jan. 30, 2020
                                               U.S. District Judge




                                      Page 2
